236 S.W.3d 125 (2007)
Charles MUNCY and Linda Muncy, Plaintiffs/Appellants,
v.
Marvin LINDMARK, Defendant/Respondent.
No. ED 89376.
Missouri Court of Appeals, Eastern District, Division Two.
October 23, 2007.
Frank A. Conrad, St. Charles, MO, for appellants.
Reginald P. Bodeux, St. Charles, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The plaintiffs, Charles and Lisa Muncy, appeal from summary judgment entered in favor of the defendant, Marvin Lindmark, by the Circuit Court of St. Charles County on the plaintiffs' claim of legal malpractice arising from the plaintiffs' sale of real estate to the City of O'Fallon. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).